Case 2:20-mc-00394-MRH Document1 Filed 03/13/20 Page 1of 5

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE: ADMINISTRATIVE ORDER
CONCERNING JURY TRIALS
AND CERTAIN OTHER
PROCEEDINGS RELATIVE TO
COVID-19 MATTERS

Misc. No. 2:20-mc-394-MRH

Nee Ne ee ne ee ee ee”

WHEREAS, public health authorities have advised public and private agencies to
promptly take necessary and appropriate precautions to reduce exposure to novel coronavirus
(“COVID-19”) and slow the spread of the disease; and

WHEREAS, jury selection in this District frequently involves large jury venire pools,
often consisting of many individuals in the age category identified by the Centers for Disease
Control and Prevention as being particularly at risk, along with many individuals required to
travel extensively; and

WHEREAS, circumstances regarding school closures will increase the impact on
parents summoned for jury service; and

WHEREAS, the current limitations on reasonably available COVID-19 testing
increases the uncertainty of the health status of summoned jurors and others; and

WHEREAS, as a public institution committed to the sound administration of equal
justice under law, this Court believes that it should take reasonable and prudent actions to
further that mission;

NOW, THEREFORE, in order to further public health and safety, the health and safety
of Court personnel, counsel, litigants, other case participants, jurors, security personnel and the
general public and in order to reduce the number of gatherings necessarily attendant to trial

jury selection in all divisions of this Court, and in order to minimize travel by participants in
Case 2:20-mc-00394-MRH Document1 Filed 03/13/20 Page 2 of 5

Court proceedings, (particularly travel by public conveyance), by virtue of the direction of the
Board of Judges, and the provisions of 28 U.S.C. §§ 137(a), 139 and 452, the United States
District Court for the Western District of Pennsylvania (“Court”) issues the following Order:

l.. This Court, and the United States Courthouses in Pittsburgh, Johnstown, and Erie,
will remain open for the conduct of official business, subject to the following:

2. Effective this date, all civil and criminal jury selections and jury trials in the
Western District of Pennsylvania scheduled to begin before April 27, 2020 are continued
pending further Order of the Court. The Court may issue further Orders concerning future
general continuances of any matters as may be deemed necessary and appropriate. All jury
selections and trials impacted by this Order will be reset by further Order of the assigned judicial
officer.

3. All trial-specific or other deadlines or scheduling orders in all civil and criminal
cases remain in effect unless modified by further Order of the Court or by Order of the assigned
judicial officer. It is the sense of the Court that its judicial officers will apply the principles of
flexibility and accommodation to reasonable requests for filing or scheduling adjustments
necessitated by reasonable and fact-based travel, health or safety concerns, or advice or
directives of public health officials.

4, Aside from ordering a jury trial, the judicial officer presiding over any action or
proceeding may take, and is encouraged to take, such further actions and enter such Orders as
are consistent with the substance and tenor of this Order and as may be lawful and appropriate to
ensure the fairness of the proceedings and preserve the substantial rights of the parties in specific

cases.
Case 2:20-mc-00394-MRH Document1 Filed 03/13/20 Page 3 of 5

5. The Court is cognizant of the trial, procedural, and substantive rights of all
litigants, and also particularly of the rights of criminal defendants to a speedy and public trial
under the Sixth Amendment (and the particular application of that right in cases involving
defendants who are detained pending trial). Any request by a criminal defendant or the United
States in a criminal proceeding, or of a party to any civil action, seeking case-specific relief from
any provision of this Order is to be directed to the Chief Judge via a Motion filed at Misc. No.
2:20-mc-394-MRH, with a copy of such Motion filed as a Notice on the case-specific docket.
Any such request for relief will be resolved by the Chief Judge or his designee. |

6. The time period of March 13, 2020 through April 27, 2020 shall be “excluded
time” under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), as the Court finds that the ends of
justice served by taking that action substantially outweigh the interests of the parties and the
public in a speedy trial. Therefore, absent further Order of the Court, the period of time from
March 13, 2020, to April 27, 2020 is considered to be excluded time in all criminal proceedings
in this Court pursuant to U.S.C. § 3161(h)(7)(A), the Court specifically finding and concluding
that the ends of justice served by taking such actions and by such delay materially outweigh the
best interests of the public and the defendants in a speedy trial. Specifically, such exclusion is
necessary to assure that as to cases going to trial, a full, unhindered, continuously serving jury
venire and seated jury in every case, which is central to the sound administration of justice, and
such exclusion of time is necessary in cases not yet set for trial in order to address the reasonably
anticipated difficulties in defense counsel quickly communicating or visiting with detained
clients (including those detained in locales and facilities under a declared state of emergency),

and the inherent delay in the scheduling of further trials as a consequence of the exclusion period
Case 2:20-mc-00394-MRH Document1 Filed 03/13/20 Page 4 of 5

_ herein. The Court may by further Order extend the period of exclusion as circumstances may
warrant, and the assigned judicial officer may by Order also do so as to any specific proceeding.

7. Individual judicial officers may continue to hold hearings, conferences,
sentencings, change of plea hearings, and bench trials in the exercise of their sound discretion,
and consistent with the principles of this Order and the sound administration of justice, and after
_ such reasonable consultation with counsel as they may deem appropriate.

8. All judicial officers are encouraged to conduct proceedings by telephone or video
conferencing where practicable and as permitted by law, and to take reasonable measures to
avoid the necessity of out-of-town travel (especially by public conveyance) of any litigant,
witness, counsel or the public. In furtherance of this Court’s Alternative Dispute Resolution
(“ADR”) Policies and Procedures, the designated ADR neutral in any proceeding is hereby
authorized to permit participation in any ADR proceeding via video and/or telephone
conference, if in their judgment such will be effective and doing so will minimize travel
(especially by public conveyance) by any participant. Further, all judicial officers are
encouraged to consider minimizing the need for the physical appearance of a detained person for
the protection of the health of such detained persons, counsel, Court and security personnel,
other case participants and the public, unless such appearance is otherwise required by Fed. R.
Crim. P. 43.

9. Criminal matters before Magistrate Judges, such as initial appearances,
arraignments, detention hearings, and the issuance of search or other warrants, shall continue
utilizing such procedures as they or the Court may direct which are consistent with the tenor of

this Order and applicable law (including the use of video technology). Central Violations Bureau
Case 2:20-mc-00394-MRH Document1 Filed 03/13/20 Page 5of 5

proceedings may be rescheduled or continued at the discretion and direction of the Chief
Magistrate Judge.

10. Sitting grand juries in each division of the Court are authorized to continue to
meet, subject to further Order of the Court.

11. Formal proceedings of the Court’s RISE, Veterans’, and BRIDGES Court
Programs are held in abeyance until April 27, 2020, or further Order. The respective “special
court” teams and the Probation Office may, at their election, conduct informal sessions and/or
supervision via video or teleconference as they deem appropriate.

12. | Non-case related meetings and events scheduled to occur at a Court facility prior
to April 27, 2020 shall be rescheduled to a later date via the appropriate Court office. The Clerk's
Office, Probation Office, and all other Court offices and services shall otherwise remain open
subject to further Order of the Court.

13. The Chief Judge of the Bankruptcy Court for this District shall enter such Orders

as she deems appropriate for the conduct of that Court’s business.

an
yr .

Mark R. Hornak
Chief United States District Judge

March 13, 2020
